DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 and 15-22 allowed as a result of supplemental amendment filed on August 01, 2022.
The closest relevant art is Al-Qassem (2011/0155150 A1) wherein Al-Qassem teaches an odor containment and elimination device (1 in Fig. 1), comprising: a containment center (5) configured to receive an odorous item (35) that emits a contaminated air including an odor; a first pathway (10) in fluid communication with the containment center (5) and an outside environment, wherein the first pathway (10) is configured to allow flow of the contaminated air to travel from the containment center to a first release point while inhibiting seeping of the contaminated air from the first pathway into the outside environment prior to the first release point; a second, pressurized pathway (20) in fluid communication with the containment center (5) and the outside environment via a first intake; and a third, pressurized pathway (120) in fluid communication with the containment center (5) and the outside environment, wherein the third pathway (120) is configured to perform at least one of: reducing contaminated air released into the environment via filters (60, 70 & 80); or directing the contaminated air through a door or window (see 120 in Fig. 2).  Al-Qassem further teaches the odor containment and elimination device (1) further comprising an air flow director (30 & 90) in fluid communication with at least one of the second pathway (20) and the third pathway (120), wherein the air flow director (30, 90) comprises a pressurized intake (20), a pressurized exhaust (120), or a combination thereof.  Al-Qassem teaches at least one of the first pathway (10), the second pathway (20), or the third pathway (120) releasably attached to the containment center (5).  Al-Qassem teaches the second release point is configured to be placed within the door or window (see 120 in Fig. 2). Al-Qassem teaches the third pathway (120) includes an air filter (60, 70 & 80) and wherein the air flow director (90) comprises a pressurized exhaust in fluid communication with the third pathway (120) and configured to draw contaminated air from the containment center (5) to outside environment through the air filter (60, 70 & 80).  Al-Qassem also teaches an odor containment and elimination device (5), comprising: a containment center configured to receive an odorous item (35) that emits a first contaminated air including an odor; a first release point (10) in communication the containment compartment (5) and with an outside environment; and a first pressurized pathway (20) configured to receive at least portion of the first contaminated air from the containment center (5); receive at least a portion of a second contaminated air exhaled by a user; and direct the received first and second contaminated air to a second release point (120) that is in fluid communication with the outside environment and is different from the first release point (10).  Al-Qassem teaches an air flow director (40) in fluid communication with the first pressurized pathway (10).  Al-Qassem teaches a second pressurized pathway (20) including the second release point (50) configured to be placed within a door or window.  Al-Qassem teaches the second pressurized pathway (20) includes an air filter (60, 70 or 80).  Al-Qassem teaches an odor containment and elimination device (5), comprising: a containment center configured to receive an odorous item (35) that emits a first contaminated air including an odor; a first release point (10) in fluid communication with the containment center(5) and with an outside environment; and a first air flow director (40) in fluid communication with the outside environment and the containment center (5) and configured to pull at least portion of the first contaminated air from the containment center (5) and at least a portion of a second contaminated air exhaled by a user along a flow pathway to a second release point (20).  Al-Qassem teaches a filter (60, 70 & 80) positioned within the flow pathway and configured to filter the first contaminated air (via 10) and the second contaminated air (via 20).  Al-Qassem teaches at least one fragrance enhancer (100 in Fig. 1) positioned within the air flow pathway.  Al-Qassem teaches an odor containment and elimination device (1), comprising: a containment compartment (5) configured to receive an odorous item (35) that emits a contaminated air including an odor; a first pressurized pathway (10) in fluid communication with the containment compartment (5) and configured to: receive at least a portion of a second contaminated air exhaled by a user (via 20); and push the second contaminated air through a filter (60, 70 & 80) to a release point (120) in fluid communication with an outside environment.
Claims 1-13 and 15-22 of this instant patent application differ from the disclosure of Al-Qassem in that an odor containment and elimination device of a breathing apparatus specifically comprising: a containment center including a heating chamber configured to receive an odorous item that emits a contaminated air including an odor; a first pathway in fluid communication with the containment center and an outside environment, wherein the first pathway is configured to allow an output flow of the contaminated air to travel from the containment center to a first release point, wherein the first release point allows for inhalation of the contaminated air by a user while inhibiting seeping of the contaminated air from the first pathway into the outside environment prior to the first release point; a second, pressurized pathway in fluid communication with the outside environment via a first intake, wherein the first intake includes a mouthpiece dimensioned to cover at least one of a mouth and a nose of the user and is configured to draw in exhaled air from at least one of the mouth and the nose of the user; and a third, pressurized pathway in fluid communication with the containment center and the outside environment, wherein the third pathway is configured to perform at least one of: reducing contaminated air released into the environment from the containment center or the second, pressurized pathway; or directing the contaminated air through a door or window.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        August 01, 2022